FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 27, 2021

                                     No. 04-19-00489-CR

                                        Otis GREER,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1992CR3010W
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                        ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez Justice
              Lori I. Valenzuela, Justice

       The court has considered the appellant’s motion for en banc reconsideration and the
motion is DENIED.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court